749 So.2d 650 (1999)
STATE ex rel. Kenneth W. RICE
v.
STATE of Louisiana.
No. 99-KH-0496.
Supreme Court of Louisiana.
November 12, 1999.
Writ denied. The district judge did not abuse his discretion, see generally Carlin v. Cain, 97-2390 (La.3/13/98), 706 So.2d 968, in finding relator's failure to raise his claims in earlier applications for post-conviction relief inexcusable and in defaulting relator's most recent application for this reason. We also note that the required Uniform Application for Post Conviction relief, see La.C.Cr.P. art. 926(D); La. S.Ct.R. App'x A; U.R.C.A. App'x A, requires an inmate filing an application for post-conviction relief to "explain why" he may have "failed to raise [a particular] ground" in earlier proceedings. The Uniform Application thus in most cases both provides an inmate with an opportunity to explain his failure to raise a claim earlier and provides the district judge with enough information to undertake the informed exercise of his discretion and to determine whether default of an application under La.C.Cr.P. art. 930.4(B), art. 930.4(C), or art. 930.4(E) is appropriate. Proper use of the Uniform Application thus satisfies the requirements of La. C.Cr.P. art. 930.4(F) without the need for further filings, formal proceedings, or a hearing.
KIMBALL, J., not on panel.